Case 4:19-cv-04612 Document 7 Filed on 12/06/19 in TXSD Page itesfSates Courts

ern District of Texas

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF TEXAS DEC 06 2019
HOUSTON DIVISION

David J, Bradley, Clerk of Court

Ronald Darnell Cephus, Jr

versus Civil Action 4:19-—cv—04612

COR COR COA CO? COR

Lorie Davis

~ Consent to Proceed Before a Magistrate Judge = —

All parties to this case waive their right to proceed before a district judge and
consent to have a United States Magistrate Judge conduct all further proceedings,
including the trial and judgment. 28 U.S.C. § 636(c).

< ( For Ma SistredteS
45 ort Dametl Cephus alan.

 

 

 

Order to Transfer

This case is transferred to United States Magistrate Judge

 

to conduct all further proceedings, including final judgment.

 

 

Date United States District Judge
 

2 Document 7 Filed on 12/06/19 in TXSD Page 2 of 2

ta

Case :19

-CV-Q461
{Ss

heel gareepegegt eft fegleced cfg bepa flea pheflfe [elf Eppa] KEELE E ~inc 22

ynog jo ya19 ‘Ae]peg “f PIKE

6102 90 350 .
aad wot7GG7Ld Say) woisrray

Sexe] jo ZIISIG WeyYINES

SUNOD Saqers pauUN Q]ara WE_q ans ASQ

SYA AO IAidisia OdatNasS
ar AIIAKA saunas Gann
2bO-Nd -b13f7 VrappregeD pImeQ’ yea} D :
a geet? EEL
ys ! i _ SIAL ATI NSM}
Sey ieee Mk id ATCT TERR ey OG: ua LEM
bE FE SLIBIEI

-. we pty oe cee a out -— Im tr te ee ee et ee ee ee

    

 

 
